Exhibit 10.50

KELLOGG COMPANY

EXECUTIVE COMPENSATION DEFERRAL PLAN

(As Amended and Restated as of October 25, 2013)

 

I. NAME AND PURPOSE

The name of this Plan is the Kellogg Company Executive Compensation Deferral
Plan. Its purpose is to provide for deferral of the payment of certain
compensation earned by Covered Employees of the Company. The Plan is a
nonqualified deferred compensation plan within the meaning of Section 409A of
the Internal Revenue Code (“Code”), and shall be construed and interpreted
consistent with Section 409A of the Code.

 

II. EFFECTIVE DATE

The Plan was originally effective as of January 1, 1997, and was previously
amended and restated as of January 1, 2009. This amendment and restatement is
effective as of October 25, 2013.

With respect to the method of distribution described in Section VI.(B), this
amendment and restatement is effective for amounts deferred by a Participant
before October 25, 2013 only to the extent the Participant consents to payment
of those amounts in shares of Company Common Stock.

 

III. COVERED EMPLOYEES

To the extent that the base salary of any Covered Employee for any taxable year
of that employee is expected to exceed $950,000, such excess amount shall be
deferred under the terms of this Plan until the employee’s termination of
employment with the Company. For the purposes of this Plan, the term “Covered
Employee” shall have the meaning given under Section 162(m) of the Code and
applicable guidance issued thereunder. A Covered Employee whose compensation is
deferred under the Plan is a “Participant.”

 

IV. DEFERRAL

The amount of a Participant’s base salary for any taxable year that is to be
deferred under the Plan shall be deducted from the Participant’s base salary in
twelve equal monthly installments during the course of the taxable year,
provided that the Company may adjust the amount of such deductions in the event
of a change in the amount of the Participant’s base salary during the taxable
year.

 

V. DEFERRED COMPENSATION ACCOUNTS

 

  (A)

A record keeping account shall be established and maintained for each
Participant in the Plan. Compensation deferred under the Plan shall be converted
into Units based on the Fair Market Value of the Company’s Common Stock (as
defined in subsection (B) below), and such Units (including any fractional
Units) shall be

 

1



--------------------------------------------------------------------------------

  credited to the Participant’s account. The conversion and crediting of
compensation deferrals shall occur as of the date that such compensation would
otherwise have been payable to the Participant.

 

  (B) The Fair Market Value of each Unit shall be the closing price per share of
Company Common Stock on the New York Stock Exchange Consolidated Reporting Tape.
If there is no sale of shares of Company Common Stock on such date, then the
price per share shall be the closing price on the Consolidated Reporting Tape on
the next preceding day on which a sale occurred.

 

  (C) Dividend equivalents earned on the basis of whole Units previously
credited to the Participant’s account shall be credited to the Participant’s
account as Units, including fractional Units, on the date any such dividend has
been declared to be payable on shares of Common Stock of the Company by the
Board of Directors of the Company.

 

  (D) Units credited to a Participant’s account, including fractional Units,
shall earn dividend equivalents from the date of crediting until the date of
distribution to the Participant. Dividend equivalents shall be computed by
multiplying the dividend paid per share of Common Stock of the Company during
the period a Unit is credited to a Participant’s account by the number of whole
Units so credited, but Units, including fractional Units, shall earn such
dividend equivalents only as, if and when dividends are declared and paid on
Company Common Stock.

 

VI. METHOD OF DISTRIBUTION OF DEFERRED COMPENSATION

 

  (A) No distribution of deferred compensation may be made except as provided in
this Section VI.

 

  (B) The Fair Market Value of Units, including fractional Units, credited to a
Participant’s account for each year shall be payable in shares of Company Common
Stock, including fractional shares of Company Common Stock, and either in a lump
sum or in up to ten annual installments. The Participant’s payment election must
be made prior to first day of the taxable year that any amounts are deferred for
the Participant under the Plan, pursuant to procedures established by the
Company. If the Participant does not make a distribution election prior to the
first day of the taxable year that base salary is deferred under the Plan for
the Participant, the Participant shall be deemed to have elected a lump sum
payment.

 

  (C) Payment of the lump sum or the first annual installment shall be made or
shall commence, as the case may be, as soon as practicable, but not later than
15 days following the date on which the Participant’s employment with the
Company terminates. The Fair Market Value of the Units, including fractional
Units, credited to a Participant’s account for purposes of determining the
amount of the lump sum payment or first annual installment shall be determined
on and as of the last day of a Participant’s employment with the Company in
accordance with the provisions of the second and third sentences of Section
V.(B).

 

2



--------------------------------------------------------------------------------

  (D) In the case of benefits being paid in installments, dividend equivalents
shall be earned and credited to the Participant’s account on and with respect to
the total amount of Units credited to the Participant’s account on the date
earned until the account is distributed in full. Such dividend equivalents shall
be computed as provided in Section V.(D) above.

 

  (E) If annual installments are elected for any year, the amount of the first
payment shall be a fraction of the Fair Market Value of the Units credited to
the Participant’s deferred compensation account for that year as of the last day
of the Participant’s employment with the Company, the numerator of which is one
and the denominator of which is the total number of installments elected. The
amount of each subsequent payment shall be a fraction of the Fair Market Value
of the remaining Units credited to the Participant’s account as of December 31
of the year preceding each subsequent payment, the numerator of which is one and
the denominator of which is the total number of installments elected minus the
number of installments previously paid.

 

  (F) Each distribution of deferred compensation, subsequent to the first
distribution, in annual installments, shall be made on January 10 (or, if that
date is a Saturday, Sunday or holiday, the next business day) of the year, or
years, as the case may be, of distribution.

 

  (G) At the written request of a Participant, the Plan’s Administrative
Committee, in its sole discretion, may accelerate payment of any installments at
any time after the Participant’s termination of employment with the Company,
upon a showing of “unforeseeable emergency” within the meaning of Section 409A
of the Code by such Participant Such distribution may not exceed the amount
necessary to satisfy the unforeseeable emergency (which may include amounts
necessary to pay any Federal state, local or foreign income taxes or penalties
reasonably anticipated to result from the distribution). Distribution on account
of unforeseeable emergency may not be made to the extent that such emergency is
or may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.

 

  (H) The Participant’s account will be credited with dividend equivalents in
accordance with the Plan up to the date of hardship distribution on account of
an unforeseeable emergency, or the last date of the Participant’s service as a
Director, whichever first occurs.

 

  (I) For the limited period that begins October 25, 2013 and ends January 31,
2014, a Participant may elect to change the timing and form of payment in
accordance with the restrictions of Section 409A of the Code and Treasury
Regulation Section 1.409A-2(b)(1).

 

  (J) Notwithstanding any provision of the Plan to the contrary, if the
Participant is a “specified employee” within the meaning of Section 409A of the
Code at the time distribution is to be made or commence (other than a
distribution due to the Participant’s death or unforeseeable emergency), such
distribution may not be made prior to the date that is at least six months after
the Participant’s termination of employment. Such payment shall include all
amounts that would have been distributed during such six-month period but for
this provision, and shall be credited with dividends in accordance with
subsection (D) above for periods prior to the payment date.

 

3



--------------------------------------------------------------------------------

VII. DISTRIBUTION UPON DEATH

If a Participant dies while an employee of the Company or thereafter, before
receiving all amounts credited to his or her account, the unpaid amount credited
to the Participant’s account shall be paid in one lump sum on the last business
day of the month following the month of death to the beneficiary or
beneficiaries designated by the Participant by written notice to the Company or,
in the absence of such designation, to the Participant’s estate.

 

VIII. PARTICIPANT’S RIGHTS IN ACCOUNT-UNFUNDED STATUS OF THE PLAN

A Participant shall not have any interest in any amount credited to his or her
account until it is distributed in accordance with the Plan. Any and all
payments made to a Participant pursuant to the Plan shall be made only from the
general assets of the Company. All amounts deferred under the Plan shall remain
the sole property of the Company, subject to the claims of its general creditors
and available for its use for whatever purposes are desired. With respect to
amounts deferred, a Participant is merely a general creditor of the Company; and
the obligation of the Company under the Plan is purely contractual and shall not
be funded or secured in any way.

 

IX. NON-ALIENABILITY AND NON-TRANSFERABILITY

The rights of a Participant to the payment of deferred compensation as provided
in the Plan shall not be assigned, transferred, pledged or encumbered or be
subject in any manner to alienation or anticipation. No Participant may borrow
against amounts credited to the Participant’s account and such amounts shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, change, garnishment, execution or levy of any
kind, whether voluntary or involuntary, prior to distribution in accordance with
Section VI.

 

X. STATEMENT OF ACCOUNT

Statements will be sent to each Participant during February of each year as to
the balance credited to the Participant’s account as of the end of the previous
calendar year.

 

4



--------------------------------------------------------------------------------

XI. ADMINISTRATION

The Plan Administrator of this Plan shall be the Administrative Committee. The
Administrative Committee shall consist of not fewer than three persons who are
not and cannot be Participants in the Plan and who are Directors of the Company.
The Administrative Committee shall be appointed by the Compensation Committee of
the Board. The Administrative Committee shall have the discretionary authority
to interpret, construe and implement the provisions of the Plan and to adopt
rules and regulations for administering the Plan.

This Plan shall be administered and interpreted in accordance with Section 409A
of the Code and the regulations and other applicable guidance promulgated
thereunder. Payments made upon the termination of a Participant’s service as a
Director shall be made only if the Participant incurs a “separation from
service,” as defined in Section 409A of the Code.

 

XII. AMENDMENT AND TERMINATION

The Plan may, at any time, be amended, modified or terminated by the Board of
Directors or the Compensation Committee of the Board. No amendment, modification
or termination shall, without the consent of a Participant, adversely affect
such Participant’s rights with respect to amounts accrued in his or her account
at the time of such amendment, modification or termination. Notwithstanding the
foregoing, in connection with a termination of the Plan, the Board or Committee
may determine to pay all benefits in a lump sum payment during the period
beginning 12 months after the termination date and ending 24 months after the
termination; provided, further if the Plan is terminated in connection with a
change in control (within the meaning of Section 409A of the Code), all benefits
shall be paid during the period beginning 30 days prior to such change in
control and ending 12 months after the change in control.

 

XIII. NOTICES

All notices to the Company under the Plan shall be delivered to the attention of
the Secretary of the Company.

 

XIV SHARES; ADJUSTMENTS

The Plan shall be considered part of the Company’s long term incentive plan for
purposes of share utilization. If any change is made in the shares of common
stock of the Company, whether through merger, consolidation, reorganization,
recapitalization, stock dividend, split-up, combination of shares, change in
corporate structure or otherwise, the Administrative Committee, in its sole
discretion, may make appropriate adjustments in the number and value of
outstanding Units, or fractional Units, and the shares subject to this Plan. The
decision of the Administrative Committee as to whether to make any such
adjustments, and their amount and timing, if made, shall be conclusive.

 

5



--------------------------------------------------------------------------------

XI. GOVERNING LAW

To the extent not preempted by federal law, the Plan shall be construed and
enforced according to the laws of the State of Delaware, without regard to its
laws with respect to choice of law.

*    *    *    *    *

IN WITHNESS OF WHICH, the undersigned officer has executed this Amendment and
Restatement on behalf of the Company on this 25th day of October, 2013.

 

KELLOGG COMPANY

/s/ Gary H. Pilnick

Gary H. Pilnick Senior Vice President General Counsel and Secretary

 

6